EXHIBIT 10.38

 

 

 

[pvotf_ex1038img1.jpg] 



   

 



 

[pvotf_ex1038img2.jpg] 



   

 



 

[pvotf_ex1038img3.jpg] 



   

 



 

[pvotf_ex1038img4.jpg] 



   

 



 

[pvotf_ex1038img5.jpg] 



   

 



 

[pvotf_ex1038img6.jpg] 



   

 



 

[pvotf_ex1038img7.jpg] 



   

 



 

[pvotf_ex1038img8.jpg] 



   

 



 

[pvotf_ex1038img9.jpg] 



   

 



 

[pvotf_ex1038img10.jpg] 



   

 



 

[pvotf_ex1038img11.jpg] 



   

 



 

[pvotf_ex1038img12.jpg] 



   

 



 

[pvotf_ex1038img13.jpg] 



   

 



 

[pvotf_ex1038img14.jpg] 



   

 



 

[pvotf_ex1038img15.jpg] 



   

 



 

[pvotf_ex1038img16.jpg] 



   

 



 

[pvotf_ex1038img17.jpg] 



   

 



 

[pvotf_ex1038img18.jpg] 



   

 



 

[pvotf_ex1038img19.jpg] 



   

 



 

[pvotf_ex1038img20.jpg] 



   

 



 

[pvotf_ex1038img21.jpg] 



   

 



 

[pvotf_ex1038img22.jpg] 



   

 



 

[pvotf_ex1038img23.jpg] 



   

 



 

[pvotf_ex1038img24.jpg] 



   

 



 

[pvotf_ex1038img25.jpg] 



   

 



 

[pvotf_ex1038img26.jpg] 



   



 